                                            Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 1 of 18




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     ARTHUR ABRAHAM,                                       Case No. 19-cv-02858-EMC
                                   5                     Petitioner,
                                                                                               ORDER DENYING PETITION FOR
                                   6              v.                                           WRIT OF HABEAS CORPUS
                                   7     CINDY BLACK,                                          Docket No. 1
                                   8                     Respondent.

                                   9

                                  10

                                  11                                        I.       INTRODUCTION

                                  12           Arthur Abraham filed this action for a writ of habeas corpus pursuant to 28 U.S.C. § 2254
Northern District of California
 United States District Court




                                  13   to challenge the state court’s denial of his petition for release from a state hospital to which he had

                                  14   been committed years ago as an insanity acquittee. Respondent has filed an answer to the petition,

                                  15   and Mr. Abraham has filed a traverse. For the reasons discussed below, the petition is denied.

                                  16                                         II.      BACKGROUND

                                  17   A.      California’s Not-Guilty-By-Reason-Of-Insanity Procedures

                                  18           Although this case is limited to an insanity acquittee’s effort to get out of a state hospital, it

                                  19   is helpful to understand the basics of California’s law for determining whether a person is not

                                  20   guilty by reason of insanity (NGI) as well as the procedures for obtaining release from the hospital

                                  21   after a person has been committed following a determination that he is NGI.

                                  22           California Penal Code section 1026 provides for a birfurcated trial when a person pleads

                                  23   NGI, with guilt being decided before sanity is decided. If a defendant pleads NGI “and also joins

                                  24   with it another plea or pleas, the defendant shall first be tried as if only the other plea or pleas had

                                  25   been entered, and in that trial the defendant shall be conclusively presumed to have been sane at

                                  26   the time the offense is alleged to have been committed.” Id. at § 1026(a). If found guilty at that

                                  27   first part of the trial (or if no plea other than NGI is entered), a jury trial then is held to determine

                                  28   whether he was sane at the time of the offense. Id. When a criminal defendant is found “insane at
                                            Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 2 of 18




                                   1   the time the offense was committed,” the court generally directs “that the defendant be committed

                                   2   to the State Department of State Hospitals for the care and treatment of the mentally disordered”

                                   3   or an approved private treatment facility. Id.

                                   4           A defendant committed to a state hospital pursuant to section 1026 generally will not be

                                   5   released until the expiration of the maximum term of the commitment or when the committing

                                   6   court determines that the person’s sanity has been restored, whichever is shorter.

                                   7           Cal. Penal Code §§ 1026.1, 1026.2.

                                   8           The procedures, as relevant here, for obtaining release under California Penal Code section

                                   9   1026.2 are the following: Either the medical director of the state hospital or the NGI acquittee

                                  10   may apply for the person’s release from the hospital “upon the ground that sanity has been

                                  11   restored.” Id. at § 1026.2(a). An investigation is conducted and reports are prepared; eventually, a

                                  12   hearing is set. Id. at § 1026.2(b).
Northern District of California
 United States District Court




                                  13                  The court shall hold a hearing to determine whether the person
                                                      applying for restoration of sanity would be a danger to the health
                                  14                  and safety of others, due to mental defect, disease, or disorder, if
                                                      under supervision and treatment in the community. If the court at the
                                  15                  hearing determines the applicant will not be a danger to the health
                                                      and safety of others, due to mental defect, disease, or disorder, while
                                  16                  under supervision and treatment in the community, the court shall
                                                      order the applicant placed with an appropriate forensic conditional
                                  17                  release program for one year.
                                  18   Id. at § 1026.2(e). The conditional release program is often referred to as CONREP. At the end of

                                  19   a year in CONREP for the insanity acquittee, the court holds another trial to determine if “sanity

                                  20   has been restored, which means the applicant is no longer a danger to the health and safety of

                                  21   others, due to mental defect, disease, or disorder.” Id. At the hearing, the applicant has “the

                                  22   burden of proof by a preponderance of the evidence.” Id. at § 1026.2(k).

                                  23   B.      Mr. Abraham Was Found To Be NGI In 1985

                                  24           Mr. Abraham is currently in custody at Napa State Hospital as a result of findings in two

                                  25   criminal cases in San Mateo County Superior Court in 1985. A jury found him not guilty by

                                  26   reason of insanity of second-degree murder and inducing a criminal abortion after he shot his

                                  27   pregnant common-law wife. The People “refiled charges of sexual assault against the same victim

                                  28   and the parties stipulated to a finding that appellant was NGI as to these charges as well.” People
                                                                                         2
                                            Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 3 of 18




                                   1   v. Abraham, No. A148268, 2018 WL 4659699, at *1 (Cal. Ct. App. 2018). Mr. Abraham was

                                   2   committed to the state hospital for a maximum term of life, i.e., 17 years to life based on the NGI

                                   3   finding regarding the murder and inducement of criminal abortion, and a maximum of 27 years

                                   4   based on the NGI finding regarding the sexual-assault charges. Id.

                                   5           While the charges were pending against him, Mr. Abraham “was diagnosed with psychosis

                                   6   by three court-appointed alienists who determined he was insane at the time of the crimes.” Id. at

                                   7   *1. He was diagnosed with a psychotic disorder when he first arrived at the state hospital, “but

                                   8   after he confessed that he was feigning symptoms of psychosis, the hospital staff changed his

                                   9   diagnosis to malingering.” Id. Later, he was diagnosed with a personality disorder. Id. at *2.

                                  10   C.      Mr. Abraham Challenges The Refusal To Release Him In 2015

                                  11           In February 2015, Mr. Abraham filed a petition under California Penal Code section

                                  12   1026.2 for release to the CONREP program. A report prepared by a staff psychiatrist
Northern District of California
 United States District Court




                                  13   recommended that Mr. Abraham be retained in custody. A hearing was held in the San Mateo

                                  14   County Superior Court, at which the petition was denied. Two witnesses testified at the hearing: a

                                  15   psychologist who testified in favor of Mr. Abraham’s release and a psychiatrist who testified

                                  16   against release. The substance of their testimony, as well as the trial court’s ruling, was described

                                  17   by the California Court of Appeal:

                                  18                  1. Appellant's Case
                                  19                  Dr. Robert Owen, a licensed clinical psychologist, evaluated
                                                      appellant in 2012 and 2015 and testified on behalf of appellant. He
                                  20                  interviewed appellant and evaluated his personal history, education,
                                                      work history and medical records, but did not treat him. According
                                  21                  to Dr. Owen, appellant did not have any serious criminality until he
                                                      very violently raped his common law wife in 1984. Eight months
                                  22                  later, appellant shot and killed her. In order to obtain a verdict of
                                                      not guilty by reason of insanity, appellant feigned psychotic
                                  23                  symptoms and he was diagnosed with psychosis by three court-
                                                      appointed alienists who determined he was insane at the time of the
                                  24                  crimes. When appellant first arrived at the state hospital he was
                                                      diagnosed with a psychotic disorder, but after he confessed that he
                                  25                  was feigning symptoms of psychosis, the hospital staff changed his
                                                      diagnosis to malingering.
                                  26
                                                      Dr. Owen diagnosed appellant with a personality disorder, which
                                  27                  involves the way in which a person thinks, feels, and acts, such as
                                                      obsessive-compulsive, narcissistic, or antisocial personality
                                  28                  disorder. Personality disorders are hard to treat, and symptoms may
                                                                                         3
                                       Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 4 of 18



                                                decline with age. A personality disorder is different from a clinical
                                   1            disorder that requires treatment in a clinic, such as depression,
                                                schizophrenia, or bipolar disorder. Appellant did not fit the
                                   2            diagnostic criteria for a specific personality order, therefore, Dr.
                                                Owen diagnosed him with “other specified personality disorder with
                                   3            obsessive-compulsive and narcissistic traits.” The narcissistic traits
                                                included feelings of entitlement, feeling superior to others, and
                                   4            being impatient with other people. The state hospital was not
                                                specifically set up to address personality disorders, and there was no
                                   5            real medication for personality disorders. However, some of the
                                                group therapy would address problems related to certain personality
                                   6            disorders.
                                   7            Dr. Owen administered to appellant the Hare Psychopathy
                                                Checklist, which assesses whether a person is a typical psychopath.
                                   8            Appellant scored a 12 out of a possible 40, meaning he was
                                                considerably below the severe psychopathy range that would make
                                   9            him more typically aggressive. In previous tests by other
                                                psychologists, appellant got widely divergent scores. Dr. Owen also
                                  10            performed the Static-99R test, which assessed the risk of sexually
                                                reoffending. Appellant's score was negative 2, which was very low,
                                  11            and his likelihood of reoffending was around 2.8 percent.
                                  12            In Dr. Owen's opinion, appellant was not NGI at the time of his
Northern District of California
 United States District Court




                                                initial commitment. Appellant did not have a type of mental
                                  13            disorder that Dr. Owen typically had seen in NGI cases, such as
                                                schizophrenia or bipolar disorder. Appellant had basically “conned
                                  14            the system.” The personality disorder alone would not have been
                                                sufficient for an NGI verdict.
                                  15
                                                Over the 30 years of his commitment, appellant attended a variety of
                                  16            group therapy sessions, sex offender treatment, and general
                                                treatment to address his offenses. He had not been involved in any
                                  17            violent incidents, been medicated, or been placed in restraints.
                                                Appellant had been deceitful and manipulative. He had trouble with
                                  18            the staff. For a long time he was not remorseful about the rape and
                                                murder of his wife.
                                  19
                                                Appellant had never completed sexual offender treatment. After his
                                  20            last petition for restoration of sanity was denied, appellant reenrolled
                                                in sexual offender treatment, but he quit before he completed this
                                  21            program. Appellant was also encouraged by the hospital to attend
                                                dialectical behavior treatment (DBT), which he began and quit as
                                  22            well.
                                  23            Dr. Owen thought appellant's likelihood of committing a new sex
                                                crime was very low because he was a 60-year-old man with diabetes
                                  24            and low testosterone. There was a 97 percent likelihood appellant
                                                would not commit a new sex crime. Therefore, he probably did not
                                  25            need years of sexual offender treatment.
                                  26            Appellant was twice involved in “relationships” with female staff
                                                members that caused the staff members to be transferred out of the
                                  27            unit. He was alleged to have stalked and threatened one of the staff
                                                members. He also had a girlfriend in the hospital who cheated on
                                  28            him and got pregnant. Appellant never lashed out at her, but he was
                                                                                   4
                                       Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 5 of 18



                                                never alone with her.
                                   1
                                                Dr. Owen characterized the original crime as a crime of passion.
                                   2            His wife was unfaithful, and he was enraged. In Dr. Owen's
                                                opinion, it was speculative to consider that appellant's personality
                                   3            disorders contributed to the crime. Dr. Owen thought the year in the
                                                conditional release program (CONREP) would be a good time for
                                   4            him to transition back into the community, but he acknowledged the
                                                transition would be difficult.
                                   5
                                                2. The People's Case
                                   6
                                                The People called Dr. Nathan Thuma, M.D., a psychiatrist at Napa
                                   7            State Hospital who had treated appellant for a year. Dr. Thuma
                                                opined that appellant posed a risk of harm to others as a result of a
                                   8            mental disease, defect or disorder. Appellant's diagnosis was “other
                                                specified personality disorder” featuring antisocial and narcissistic
                                   9            traits. The diagnosis was “other” specified because appellant did not
                                                meet the full criteria for any single personality disorder. Appellant
                                  10            had had the same diagnosis for a long time.
                                  11            Appellant's antisocial traits included the crimes for which he was
                                                committed, lack of empathy for the victims or for other people, and
                                  12            failure to conform to norms, such as not conforming to the advice of
Northern District of California
 United States District Court




                                                hospital staff. He was deceitful and manipulative. He had lied
                                  13            about his sexual history and lied on a lie detector test. The only
                                                reason he had not been diagnosed with antisocial personality
                                  14            disorder was that the hospital did not have information that he had
                                                exhibited those traits prior to the age of 15. Appellant's narcissistic
                                  15            traits included being hotheaded and intimidating. He denigrated and
                                                was critical of people and required an excessive amount of attention.
                                  16            The hospital wanted to administer new psychological tests before
                                                the hearing on appellant's petition, but appellant refused to cooperate
                                  17            because he did not want the results used in court. In past testing,
                                                appellant scored “somewhere in the middle” on a test used for
                                  18            predicting possible future violence, with a score that was associated
                                                with a 35 percent chance of violent recidivism in seven years and a
                                  19            48 percent chance of violent recidivism in ten years. On a past test
                                                measuring risk of violent sexual recidivism, appellant's score was
                                  20            associated with a 49 percent chance of violent recidivism in seven
                                                years and a 59 percent chance of violent recidivism in ten years. Dr.
                                  21            Thuma could not explain the difference in the Hare test scores.
                                  22            In Dr. Thuma's opinion, appellant continued to pose a danger to the
                                                community. Appellant did not follow directions, refused to do
                                  23            certain things, and would get extremely angry. On several
                                                occasions, Dr. Thuma had to spend time with him to cool him off
                                  24            when he was angry. Also, the crimes appellant committed before
                                                entering the hospital were powerfully predictive of future behavior,
                                  25            including violence.
                                  26            Appellant had several incidents at the state hospital that showed he
                                                continued to have problems with women. He got into an
                                  27            inappropriate relationship with a worker at a hospital in 1991, and
                                                when the relationship was exposed he wanted to sue the person
                                  28            involved, the doctor, and the hospital. Then, in 1999, he made
                                                                                  5
                                         Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 6 of 18



                                                      advances toward a young social worker at the hospital. He stalked
                                   1                  her and when his behavior was exposed, he got very angry. In 2003,
                                                      he had a work detail experience where he alienated all the women he
                                   2                  was working with and had to be removed from the program. He was
                                                      not able to live on a coed unit.
                                   3
                                                      Another concern was appellant's failure to complete treatment. In
                                   4                  2006, CONREP decided he needed sex offender therapy treatment,
                                                      but appellant had not completed the treatment. Appellant had
                                   5                  started the treatment several times, but at a certain point refused to
                                                      continue. He argued with treatment providers and did not trust the
                                   6                  staff or doctors at Napa State Hospital. He started DBT treatment,
                                                      which would have been useful to treat his personality disorder, but
                                   7                  then after a certain point refused to continue. He later went back to
                                                      sex offender treatment, where he refused to cooperate again, and
                                   8                  then went back to DBT with the same results. Appellant understood
                                                      that he needed to finish the various treatments in order to be released
                                   9                  to CONREP. Appellant also tried a “Transition To” program, which
                                                      Dr. Thuma described as a “debacle.” On the first day of the
                                  10                  program, appellant alienated the group leader by grandstanding,
                                                      saying he was not sick and the treatment was not going to help him,
                                  11                  and overall not setting the right tone for the group. The group leader
                                                      kicked him out of the session. Dr. Thuma thought appellant was too
                                  12                  “persnickety and stubborn” to follow the rules and regulations of
Northern District of California
 United States District Court




                                                      CONREP.
                                  13
                                                      3. The Trial Court's Ruling
                                  14
                                                      The trial court denied appellant's petition, noting that even though
                                  15                  appellant's personality disorder did not fall into a specific
                                                      personality disorder category, there was no disagreement between
                                  16                  Drs. Thuma and Owen that appellant had a mental disorder.
                                                      Appellant's refusal to go through the treatment programs concerned
                                  17                  the court, because such treatment programs show progress and “a
                                                      certain degree of acknowledgement on his part of wrongdoing and
                                  18                  acceptance of responsibility” and appellant's refusal to complete the
                                                      treatment programs was a reflection of his manipulative behavior,
                                  19                  which began when appellant manipulated his way into the system in
                                                      the first place. Appellant's continued manipulation caused the court
                                  20                  concern “with respect to the danger he poses.” The court described
                                                      appellant as “toxic.” In light of the evidence and the totality of the
                                  21                  circumstances, the court ruled that appellant “suffers from a mental
                                                      disorder which is likely to pose a danger to the health and safety of
                                  22                  others, so the petition is going to be denied at this point.”
                                  23   People v. Abraham, 2018 WL 4659699, at *1-4.

                                  24          Mr. Abraham appealed. The California Court of Appeal affirmed the denial in a reasoned

                                  25   decision. The California Court of Appeal held that (1) placing the burden of proof on the insanity

                                  26   acquittee to show that he should be released from the state hospital does not offend due process;

                                  27   (2) California’s procedure for determining whether an insanity acquittee has been restored to

                                  28   sanity is not unconstitutional; and (3) it was not an abuse of discretion for the superior court to
                                                                                          6
                                         Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 7 of 18




                                   1   find that Mr. Abraham had a mental defect, disease, or disorder that supported denying his

                                   2   petition. The California Supreme Court summarily denied Mr. Abraham’s petition for review.

                                   3   Mr. Abraham filed a petition for writ of certiorari in the United States Supreme Court, which was

                                   4   denied on April 15, 2019.

                                   5          Mr. Abraham then filed a petition for writ of habeas corpus in this Court. His petition

                                   6   presents two claims. First, he contends that placing the burden of proof on the NGI acquittee,

                                   7   rather than the State, to obtain release from the state hospital violated his right to due process.

                                   8   Second, he contends that his continued placement in a state hospital violates due process because

                                   9   he is no longer insane. Respondent has filed an answer and Mr. Abraham has filed a traverse. The

                                  10   matter is now ready for decision on the merits.

                                  11                               III.      JURISDICTION AND VENUE

                                  12          This Court has subject matter jurisdiction over this action for a writ of habeas corpus under
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 2254. 28 U.S.C. § 1331. This action is in the proper venue because the petition

                                  14   concerns the judgment of commitment entered against a person in San Mateo County, California,

                                  15   which is within this judicial district. 28 U.S.C. §§ 84, 2241(d).

                                  16                                  IV.      STANDARD OF REVIEW

                                  17          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  18   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  19   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                  20          The Antiterrorism And Effective Death Penalty Act of 1996 (“AEDPA”) amended § 2254

                                  21   to impose new restrictions on federal habeas review. A petition may not be granted with respect to

                                  22   any claim that was adjudicated on the merits in state court unless the state court’s adjudication of

                                  23   the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable application

                                  24   of, clearly established Federal law, as determined by the Supreme Court of the United States; or

                                  25   (2) resulted in a decision that was based on an unreasonable determination of the facts in light of

                                  26   the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

                                  27          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                  28   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if
                                                                                          7
                                            Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 8 of 18




                                   1   the state court decides a case differently than [the] Court has on a set of materially

                                   2   indistinguishable facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412-13 (2000).

                                   3           “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                   4   the state court identifies the correct governing legal principle from [the Supreme] Court’s

                                   5   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                   6   “[A] federal habeas court may not issue the writ simply because that court concludes in its

                                   7   independent judgment that the relevant state-court decision applied clearly established federal law

                                   8   erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. “A

                                   9   federal habeas court making the ‘unreasonable application’ inquiry should ask whether the state

                                  10   court’s application of clearly established federal law was ‘objectively unreasonable.’” Id. at 409.

                                  11           Section 2254(d) generally applies to unexplained as well as reasoned decisions. “When a

                                  12   federal claim has been presented to a state court and the state court has denied relief, it may be
Northern District of California
 United States District Court




                                  13   presumed that the state court adjudicated the claim on the merits in the absence of any indication

                                  14   or state-law procedural principles to the contrary.” Harrington v. Richter, 562 U.S. 86, 99 (2011).

                                  15   When the state court has denied a federal constitutional claim on the merits without explanation,

                                  16   and there is no lower state court decision to “look through” to, the federal habeas court “must

                                  17   determine what arguments or theories supported or . . . could have supported, the state court’s

                                  18   decision; and then it must ask whether it is possible fairminded jurists could disagree that those

                                  19   arguments or theories are inconsistent with the holding in a prior decision of [the U.S. Supreme]

                                  20   Court.” Id. at 102.

                                  21           Section 2254 applies not only to criminal convictions but also is the proper basis for a

                                  22   challenge from a person in state custody pursuant to other less-familiar state court judgments, such

                                  23   as a state court order of civil commitment or a state court order of civil contempt. See Duncan v.

                                  24   Walker, 533 U.S. 167, 176 (2001).

                                  25                                         V.       DISCUSSION

                                  26   A.      Challenge To Allocation Of Burden Of Proof

                                  27           1.     Background

                                  28           Under California law, the NGI acquittee has the burden of proof on his petition for release
                                                                                          8
                                         Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 9 of 18




                                   1   from the state hospital. Cal. Penal Code § 1026.2(k). He must prove by a preponderance of the

                                   2   evidence that he “will not be a danger to the health and safety of others, due to mental defect,

                                   3   disease, or disorder, while under supervision and treatment in the community.” Id. at § 1026.2(e).

                                   4   Mr. Abraham contends that the allocation of the burden of proof to him violates his right to due

                                   5   process. In his view, the State should have the burden of proof to show that he has not met the

                                   6   criteria for release from the state hospital.

                                   7           The California Court of Appeal rejected his federal constitutional claim on the merits.

                                   8                   Appellant argues that placing the burden on him violates due
                                                       process and runs afoul of the Supreme Court's decisions in Foucha
                                   9                   v. Louisiana (1992) 504 U.S. 71 (Foucha) and Addington v. Texas
                                                       (1979) 441 U.S. 418, 425 (Addington). We disagree. “There is
                                  10                   nothing unusual about placing this burden of proof on [the]
                                                       defendant.” (People v. Sword (1994) 29 Cal.App.4th 614, 624
                                  11                   (Sword); see also In re Franklin (1972) 7 Cal.3d 126, 147
                                                       (approving preponderance-of-the-evidence standard.)
                                  12
Northern District of California
 United States District Court




                                                       Addington involved a statute that allowed for an indefinite civil
                                  13                   commitment without a criminal act. The Court concluded the
                                                       Fourteenth Amendment's due process clause required the state to
                                  14                   prove dangerousness (in a case where mental illness was conceded)
                                                       by clear and convincing evidence. (Addington, supra, 441 U.S. at
                                  15                   pp. 431–433.) “The Addington Court expressed particular concern
                                                       that members of the public could be confined on the basis of ‘some
                                  16                   abnormal behavior which might be perceived by some as
                                                       symptomatic of a mental or emotional disorder, but which is in fact
                                  17                   within a range of conduct that is generally acceptable.’ [Citations.]
                                                       In view of this concern, the Court deemed it inappropriate to ask the
                                  18                   individual ‘to share equally with society the risk of error.’
                                                       [Citation.] But since automatic commitment ... follows only if the
                                  19                   acquittee himself advances insanity as a defense and proves that his
                                                       criminal act was a product of his mental illness, there is good reason
                                  20                   for diminished concern as to the risk of error. More important, the
                                                       proof that he committed a criminal act as a result of mental illness
                                  21                   eliminates the risk that he is being committed for mere
                                                       ‘idiosyncratic behavior.’ [Citation.] A criminal act by definition is
                                  22                   not ‘within a range of conduct that is generally acceptable.’
                                                       [Citation.] . . . [C]oncerns critical to ... Addington are diminished or
                                  23                   absent in the case of insanity acquittees. Accordingly, there is no
                                                       reason for adopting the same standard of proof in both cases. ‘[D]ue
                                  24                   process is flexible and calls for such procedural protections as the
                                                       particular situation demands.’” (Jones v. United States (1983) 463
                                  25                   U.S. 354, 367–368, fn. omitted.)
                                  26                   Foucha does not require a different result. In that case, the defendant
                                                       was being held after a verdict of NGI and was concededly no longer
                                  27                   mentally ill. (Foucha, supra, 504 U.S. at p. 73–75.) The court
                                                       struck down a statute that enabled the state to continue holding an
                                  28                   NGI committee after he had recovered his sanity only if he was no
                                                                                          9
                                         Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 10 of 18



                                                      longer dangerous (Ibid.) Foucha does not stand for the proposition
                                   1                  that it is improper to require a defendant to prove by a
                                                      preponderance of the evidence that he no longer suffers from a
                                   2                  mental illness or is dangerous once there has been an initial insanity
                                                      commitment. (See Sword, supra, at p. 624.)
                                   3

                                   4   People v. Abraham, 2018 WL 4659699, at *4-5.

                                   5          As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                   6   is the decision to which § 2254(d) is applied. See Wilson v. Seller, 138 S. Ct. 1188, 1192 (2018).

                                   7   Mr. Abraham is entitled to habeas relief only if the California Court of Appeal’s decision was

                                   8   contrary to, or an unreasonable application of, clearly established federal law from the U.S.

                                   9   Supreme Court, or was based on an unreasonable determination of the facts in light of the

                                  10   evidence presented.

                                  11          2.      Analysis

                                  12          The U.S. Supreme Court has never issued a holding determining which side should bear
Northern District of California
 United States District Court




                                  13   the burden of proof when an NGI acquittee seeks release from a state hospital. The California

                                  14   Court of Appeal correctly identified the three Supreme Court cases (Addington, Jones, and

                                  15   Foucha) that touch upon burden-of-proof issues in this context and reasonably concluded from

                                  16   them that California’s allocation of the burden of proof did not violate due process.

                                  17          The first case, Addington v. Texas, 441 U.S. 418 (1979), addressed the burden of proof

                                  18   applicable in involuntary civil commitment proceedings in which a person was initially being

                                  19   committed to a state hospital. The Supreme Court determined that due process requires that the

                                  20   State prove by at least “clear and convincing” evidence that the person should be civilly

                                  21   committed. Id. at 433. Addington did not address the burden of proof applicable to a person who

                                  22   as a result of a finding of NGI is already in a state hospital; it did not address which party should

                                  23   bear that burden in that situation.

                                  24          The second Supreme Court case, Jones v. United States, 463 U.S. 354 (1983), addressed

                                  25   the question of whether the NGI acquittee “must be released because he has been hospitalized for

                                  26   a period longer than he might have served in prison had he been convicted.” Id. at 356. The

                                  27   Court first determined that the NGI judgment could support commitment to a state hospital

                                  28   without need for separate civil commitment proceedings. Id. at 366. It was not unreasonable for
                                                                                         10
                                         Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 11 of 18




                                   1   the legislature “to determine that the insanity acquittal supports an inference of continuing mental

                                   2   illness.” Id. Next, the Court determined “there is no reason” to import the Addington standard for

                                   3   initial civil commitment into the NGI setting because there are “important differences between the

                                   4   class of potential civil-commitment candidates and the class of insanity acquittees that justify

                                   5   differing standards of proof.” Id. at 367. Specifically, because the insanity acquittee himself

                                   6   advances insanity as a defense and proves that his criminal act was a product of his mental illness,

                                   7   there is no “risk that he is being committed for mere ‘idiosyncratic behavior.’” Id. at 367.

                                   8   Lastly, the Supreme Court determined that the Constitution does not require that an NGI acquittee

                                   9   be released once his stay in the hospital exceeds the amount of time he would have spent in prison

                                  10   if he had been convicted. Id. at 368-69. Different considerations underlie punishment than those

                                  11   that underlie commitment to a state hospital. Id. The Court stated that the NGI acquittee “is

                                  12   entitled to release when he has recovered his sanity or is no longer dangerous.” Id. at 368. Jones
Northern District of California
 United States District Court




                                  13   did not address who has the burden of proof, or what the standard of proof should be, when an

                                  14   NGI acquittee seeks release from a state hospital. See id. at 363 n.11 (“Nor are we asked to decide

                                  15   whether the District’s procedures for release are constitutional. As noted above, the basic standard

                                  16   for release is the same under either civil commitment or commitment following acquittal by reason

                                  17   of insanity: the individual must prove by a preponderance of the evidence that he is no longer

                                  18   dangerous or mentally ill.”) (citation omitted). Moreover, Jones confirmed that Addington

                                  19   standard did not answer the question either, as Jones stated that the Addington standard did not

                                  20   apply in the NGI context. Id. at 360.

                                  21          The third Supreme Court case, Foucha v. Louisiana, 504 U.S. 71 (1992), held that an NGI

                                  22   acquittee cannot be retained in the hospital based on the danger he poses after he has been

                                  23   determined not to have a continuing mental illness. Foucha did not address who has the burden of

                                  24   proof, or what the standard of proof should be, when an NGI acquittee seeks release from a state

                                  25   hospital. The parties in Foucha agreed that the person no longer had a mental illness. See, e.g., id.

                                  26   at 78 (“Louisiana does not contend that Foucha was mentally ill at the time of the trial court’s

                                  27   hearing.”) Foucha used “sanity” and “mental illness” interchangeably, as illustrated by its

                                  28   description that Jones had held that the committed acquittee is entitled to release when he has
                                                                                        11
                                         Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 12 of 18




                                   1   recovered his sanity or is no longer dangerous, “i.e., the acquittee may be held as long as he is

                                   2   both mentally ill and dangerous, but no longer.” Foucha, 504 U.S. at 77; see also id. at 79 (the

                                   3   testimony was that Foucha “is not suffering from a mental disease or illness”); id. at 80 (“the State

                                   4   does not claim that Foucha is now mentally ill”).

                                   5          The Ninth Circuit has recognized that the U.S. Supreme Court has never addressed the

                                   6   constitutional requirements for the allocation of the burden of proof during release procedures for

                                   7   someone who already is under a commitment order. In Taylor v. San Diego Cnty., 800 F.3d 1164

                                   8   (9th Cir. 2015), the court rejected a claim that California’s Sexually Violent Predator Act (SVPA)

                                   9   violates the federal right to due process by requiring a person committed as a sexually violent

                                  10   predator (SVP) to prove by a preponderance of the evidence that he no longer meets the definition

                                  11   of an SVP in order to obtain release from the state hospital. The Ninth Circuit explained that relief

                                  12   is foreclosed by § 2254(d): “Given the absence of established Supreme Court precedent regarding
Northern District of California
 United States District Court




                                  13   the constitutionality of release procedures that place the burden of proof upon the individual

                                  14   challenging continued commitment, the California Court of Appeal could not and did not

                                  15   unreasonably apply federal law in denying Taylor’s due process claim.” Id. at 1173; see also

                                  16   Robinson v. Mayberg, 451 F. App’x 690 (9th Cir. 2011) (same); Russ v. King, 616 F. App’x 302

                                  17   (9th Cir. 2015) (the “Supreme Court has not definitively addressed the constitutionality of release

                                  18   procedures that place the burden of proof upon the person challenging the continued commitment”

                                  19   under a civil commitment statute like the SVPA); cf. id. at 302 (“We decline to extend the reach of

                                  20   Addington to continued civil commitments.”); United States v. Phelps, 955 F.2d 1258, 1267-68

                                  21   (9th Cir. 1992) (federal statute placing burden of proof on federal insanity acquittee at hearing

                                  22   seeking his release does not violate due process).

                                  23          The absence of controlling Supreme Court precedent on point is fatal under AEDPA to the

                                  24   claim that Mr. Abraham’s right to due process was violated by allocating to him the burden to

                                  25   prove that he is not mentally ill or dangerous. Relief on Mr. Abraham’s claim is foreclosed under

                                  26   § 2254(d)(1) because the rejection of his claim was not contrary to, and did not involve an

                                  27   unreasonable application of, clearly established Federal law as determined by the U.S. Supreme

                                  28   Court. 28 U.S.C. § 2254(d)(1). In short, his claim fails because the U.S. Supreme Court has never
                                                                                        12
                                         Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 13 of 18




                                   1   issued any holding that gives a clear answer to the question presented by Mr. Abraham’s claim.

                                   2   Cf. Williams v. Johnson, 840 F.3d 1006, 1009-10 (9th Cir. 2016) (explaining that, although the

                                   3   Ninth Circuit earlier had held that reversal is warranted when it is “reasonably possible” that a

                                   4   juror has been dismissed due to her position on the merits of the case, habeas relief was not

                                   5   available because there was no similar holding from the Supreme Court and circuit-level precedent

                                   6   could not be the basis to grant relief in a habeas case governed by § 2254); Victorian v. Singh, 584

                                   7   F. App’x 742, 743 (9th Cir. 2014) (no habeas relief for petitioner who had “cited no United States

                                   8   Supreme Court case holding that dismissal of a juror, holdout or otherwise, is unconstitutional”).

                                   9   B.     Claim That Release Is Necessary Because Mr. Abraham Has Regained Sanity

                                  10          1.      Background

                                  11          Mr. Abraham urges that he “has recovered his sanity, and presently has only personality

                                  12   ‘traits’ that do not qualify as any of the 10 specific personality disorders found in the Diagnostic
Northern District of California
 United States District Court




                                  13   and Statistical Manual.” Docket No. 1-1 at 9. Thus, in his view, the State must “institute civil

                                  14   commitment proceedings and prove by clear and convincing evidence he is both mentally ill and

                                  15   dangerous” if the State wants to keep him in a state hospital. Id. at 9-10.

                                  16          On appeal, the California Court of Appeal rejected the claim that Mr. Abraham had a due

                                  17   process right to release:

                                  18                  Appellant argues he is entitled to release because it is
                                                      unconstitutional to hold him when he is no longer insane. Again we
                                  19                  disagree. Although a petition under section 1026.2 is commonly
                                                      referred to as a petition regarding a restoration to sanity, the statute
                                  20                  actually calls for release “[i]f the court at the hearing determines the
                                                      applicant will not be a danger to the health and safety of others, due
                                  21                  to mental defect, disease, or disorder, while under supervision and
                                                      treatment in the community.” (§ 1026.2, subd. (e).) This imposes a
                                  22                  different standard for release than an initial commitment proceeding.
                                                      (People v. Williams (1988) 198 Cal.App.3d 1476, 1480; see also
                                  23                  People v. McCune (1995) 37 Cal.App.4th 686 [allowing different
                                                      mental illness to underlie NGI extension under 1026.5 than that
                                  24                  underlying initial NGI commitment].)
                                  25                  Appellant again cites Foucha in support of his claim, and that
                                                      decision again fails to assist him. (Foucha, supra, 504 U.S. at p.
                                  26                  79.) Foucha requires a finding of current mental illness and
                                                      dangerousness to support a civil commitment. It does not say the
                                  27                  mental illness must be the same one as the one underlying the initial
                                                      NGI determination. Under appellant's reasoning, the state would be
                                  28                  required to release a dangerous NGI committee on the ground his
                                                                                         13
                                         Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 14 of 18



                                                      diagnosis had changed. The California statutes were amended to
                                   1                  conform with Foucha in 1993. (Beck, supra, 47 Cal.App.4th at pp.
                                                      1681–1682.) No more is required on this front.
                                   2

                                   3   People v. Abraham, 2018 WL 4659699, at *5.

                                   4          The state appellate court also rejected Mr. Abraham’s related argument that he had only a

                                   5   few quirky personality traits rather than a mental defect, disease, or disorder:

                                   6                  According to Dr. Thuma, the People's expert, appellant was
                                                      diagnosed as having an “other specified personality disorder”
                                   7                  featuring antisocial and narcissistic traits. He did not fully meet the
                                                      criteria for a single personality disorder, and had had the same
                                   8                  diagnosis for a long time. Appellant's expert, Dr. Owen, did not
                                                      disagree with this diagnosis, and whether it amounted to a mental
                                   9                  defect, disease or disorder was a question of fact for the trial court.
                                                      (People v. Williams (2015) 242 Cal.App.4th 861, 872–873 [rejecting
                                  10                  claim that defendant who suffered from personality disorder not
                                                      otherwise specified did not suffer from mental disease, defect or
                                  11                  disorder under § 1026.2]; People v. Superior Court (Blakely) (1997)
                                                      60 Cal.App.4th 202, 213–214 [question of fact as to whether
                                  12                  antisocial personality disorder qualifies under § 1026.2].)
Northern District of California
 United States District Court




                                  13   People v. Abraham, 2018 WL 4659699, at *5.

                                  14          As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                  15   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mr. Abraham is

                                  16   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                  17   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                  18   based on an unreasonable determination of the facts in light of the evidence presented.

                                  19          2.      Analysis

                                  20          The state court found that Mr. Abraham had a personality disorder, which is a mental

                                  21   illness. Mr. Abraham does not assert that a personality disorder is not a “mental defect, disease, or

                                  22   disorder” within the meaning of section 1026.2(e); he argues that (1) his diagnosis at the time he

                                  23   sought release was different from the diagnosis made when he was first committed, and (2) that he

                                  24   only had undesirable personality traits rather than a personality disorder. Mr. Abraham’s expert

                                  25   testified that he diagnosed Mr. Abraham as having an “other specified personality disorder with

                                  26   obsessive-compulsive and narcissistic traits,” RT 13, and the State’s expert testified that he

                                  27   diagnosed Mr. Abraham as having an “other specified personality disorder . . . featuring two

                                  28   personality disorders, antisocial and narcissistic,” RT 48. Mr. Abraham’s efforts to downplay his
                                                                                         14
                                         Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 15 of 18




                                   1   mental illness by characterizing it as consisting of merely some disagreeable personality traits fails

                                   2   to overcome the presumption of correctness that attaches to the state court’s determination that he

                                   3   did have a mental illness, i.e., an other specified personality disorder. See 28 U.S.C. § 2254(e).

                                   4          Mr. Abraham contends that the determination that he had a mental illness is a legal

                                   5   determination rather than a factual determination; it does not change the outcome because, even if

                                   6   the existence of a “mental defect, disease, or disorder” under California Penal Code section

                                   7   1026.2(e) is a legal determination, Mr. Abraham has not shown that the state court’s decision was

                                   8   an unreasonable one, given the agreement of the two experts that he had an other specified

                                   9   personality disorder. The California Court of Appeal reasonably upheld the trial court’s

                                  10   determination that Mr. Abraham had a mental disorder, i.e., an other specified personality

                                  11   disorder, based on the evidence that both experts had made that diagnosis.

                                  12          Mr. Abraham’s main contention is that due process requires his release because he is no
Northern District of California
 United States District Court




                                  13   longer insane. This claim is premised on the fact that his current diagnosis (of an other specified

                                  14   personality disorder) is different from the psychosis that was diagnosed at the time he was found

                                  15   to be NGI. He fails to persuade the Court. As the California Court of Appeal explained,

                                  16   California law does not require that the present mental illness be the same mental illness as the one

                                  17   underlying the initial NGI determination. People v. Abraham, 2018 WL 4659699, at *5 (citing

                                  18   People v. McCune, 37 Cal. App. 4th 686, 692 (Cal. Ct. App. 1995)). California law allows for

                                  19   denial of release if the petitioner will be “‘a danger to the health and safety of others, due to

                                  20   mental defect, disease, or disorder, while under supervision and treatment in the community.”

                                  21   People v. Abraham, 2018 WL 4659699, at *5 (quoting Cal. Penal Code § 1026.2(e)). A state

                                  22   court’s interpretation of state law, including one announced on direct appeal, binds a federal court

                                  23   sitting in habeas corpus. Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Hicks v. Feiock, 485 U.S.

                                  24   624, 629 (1988). This Court thus is bound by the California Court of Appeal’s determination that

                                  25   California law does not require the present mental disorder relied upon to deny a petition for

                                  26   release to be the same mental disorder as existed when the NGI offense occurred.

                                  27          Mr. Abraham has not identified a single Supreme Court case that prohibits the approach

                                  28   California uses. He does not point to any Supreme Court case that requires the present mental
                                                                                          15
                                         Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 16 of 18




                                   1   illness to be the same one diagnosed at the time of the NGI offense. He contends that Foucha

                                   2   supports his position, but Foucha does not provide a clear answer to the question his claim

                                   3   presents. It is true that Foucha states that an insanity acquittee “‘is entitled to release when he has

                                   4   recovered his sanity or is no longer dangerous,’” 504 U.S. at 77, but other statements in Foucha

                                   5   show that the Supreme Court was using the terms “insanity” and “mental illness” interchangeably,

                                   6   such that one cannot view the mental health part of the test for release as only one of sanity. For

                                   7   example, Foucha described Jones as holding that the committed acquittee is entitled to release

                                   8   when he has recovered his sanity or is no longer dangerous, “i.e., the acquittee may be held as long

                                   9   as he is both mentally ill and dangerous, but no longer.” Foucha, 504 U.S. at 77 (emphasis

                                  10   added). Elsewhere, the Court suggested that the existence of mental illness (plus dangerousness)

                                  11   was the relevant inquiry, as the opinion referred to testimony that Foucha “is not suffering from a

                                  12   mental disease or illness,” id. at 79, and mentioned that the “the State does not claim that Foucha
Northern District of California
 United States District Court




                                  13   is now mentally ill,” id. at 80. These various references suggest that the Supreme Court

                                  14   understood the relevant inquiry to be whether the insanity acquittee was currently mentally ill

                                  15          That the Due Process Clause does not require the mental health test for release to turn turns

                                  16   solely on whether the person is sane or insane is supported by the fact that there is no uniform

                                  17   national definition of insanity among the several states. The various definitions of insanity

                                  18   adopted by the various states were discussed in Clark v. Arizona, 548 U.S. 735, 748-49 (2006),

                                  19   where the Court explained that there is no particular standard for insanity required as a matter of

                                  20   federal due process. That states are allowed to use different definitions of insanity was confirmed

                                  21   again very recently in Kahler v. Kansas, 140 S. Ct. 1021 (2020), when the U.S. Supreme Court

                                  22   held that due process did not require that Kansas adopt a particular insanity test, used in some

                                  23   other jurisdictions, that turned on a defendant’s ability to recognize that his crime was morally

                                  24   wrong. With so much variety allowed among the states in defining sanity, it would be difficult to

                                  25   impose a single due process standard of the sort Mr. Abraham posits for gaining release from the

                                  26   state hospital following an NGI determination. Given the fact that there is no single definition of

                                  27   insanity required as a matter of due process and given the fact that it remains an open question

                                  28   whether a State may constitutionally choose to abolish an insanity defense altogether (as that was
                                                                                         16
                                           Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 17 of 18




                                   1   the issue presented but not decided in Kahler), it cannot be said that the California Court of

                                   2   Appeal rendered a decision that was contrary to or an unreasonable application of clearly

                                   3   established Supreme Court precedent when it rejected Mr. Abraham’s claim that due process

                                   4   requires that he be released because he does not have the same diagnosis he had when first

                                   5   committed to the state hospital on the basis of the NGI finding.1 See Wright v. Van Patten, 552

                                   6   U.S. 120, 126 (2008) (when Supreme Court “cases give no clear answer to the question presented,

                                   7   let alone one in [the petitioner’s] favor, ‘it cannot be said that the state court unreasonabl[y]

                                   8   appli[ed] clearly established Federal law.’ Under the explicit terms of § 2254(d)(1), therefore,

                                   9   relief is unauthorized.”) (last two alterations in original) (citation omitted). Mr. Abraham is not

                                  10   entitled to the writ on this claim.

                                  11   C.      No Certificate of Appealability

                                  12           A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case in
Northern District of California
 United States District Court




                                  13   which “reasonable jurists would find the district court’s assessment of the constitutional claims

                                  14   debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, a certificate of

                                  15   appealability is DENIED.

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21   1
                                         Mr. Abraham’s view also seems misdirected because its focus is too narrow. Sanity is usually
                                  22   defined in relation to the criminal act rather than as a general mental status. As he observes at
                                       page 2 of his traverse, California Penal Code section 25(b) states that insanity may be found “only
                                  23   when the accused person proves by a preponderance of the evidence that he or she was incapable
                                       of knowing or understanding the nature and quality of his or her act and of distinguishing right
                                  24   from wrong at the time of the commission of the offense.” Under Mr. Abraham’s interpretation,
                                       an insanity acquittee would be entitled to release as soon as he was not dangerous and was no
                                  25   longer insane as that is defined in section 25(b). But it is not clear that any typical NGI acquittee
                                       could ever satisfy that test because the insanity test in section 25(b) looks at the person’s state of
                                  26   mind at the time of commission of the offense rather than at the time the person seeks release from
                                       a state hospital. A person who was properly acquitted as NGI will not be able to show that he was
                                  27   able to “distinguish[] right from wrong at the time of the commission of the offense.” Cal. Penal
                                       Code § 25(b). Under Mr. Abraham’s analysis, the only sort of NGI acquittee who could obtain
                                  28   release on the ground that he was no longer insane would be one who fabricated (as Mr. Abraham
                                       claims to have done) his mental illness at the time of trial.
                                                                                          17
                                         Case 3:19-cv-02858-EMC Document 17 Filed 05/05/20 Page 18 of 18




                                   1

                                   2                                     VI.      CONCLUSION

                                   3          For the foregoing reasons, the petition for writ of habeas corpus is DENIED on the merits.

                                   4   The Clerk shall close the file.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: May 5, 2020

                                   9

                                  10                                                 ______________________________________
                                                                                      EDWARD M. CHEN
                                  11                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      18
